339 F.2d 883
Delphos B. BURNS, Appellant,v.Sherman H. CROUSE, Warden, Kansas State Penitentiary, Lansing, Kansas, Appellee.
No. 7821.
United States Court of Appeals Tenth Circuit.
December 21, 1964.
Certiorari Denied March 1, 1965.

See 85 S.Ct. 930.
Submitted on briefs.
Before LEWIS, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
This appeal is taken from an order of the District Court for the District of Kansas denying appellant's petition for a writ of habeas corpus.


2
Petitioner, a state prisoner, alleges that pursuant to a judgment of conviction for the crime of manslaughter rendered October 12, 1956, he was sentenced to an indeterminate term of confinement of from five to twenty-one years; that at the date of conviction good time was governed by statutory law in Kansas, G.S.Kan.1949, 76-2421; that the cited statute was subsequently repealed and statutory authority granted to the Kansas State Board of Probation and Parole to establish good time credit by regulation; that petitioner was entitled to release from state custody on November 1, 1963.


3
Appellant's conclusion as to date of release is premised upon the contention that he was entitled to credit both under the statutes effective at the time of his sentence and under the subsequent regulations of the Parole Board. Whether the Kansas statutes have such cumulative effect is a matter of state law and raises no federal issue cognizable under habeas corpus. Petitioner makes no claim that dual good time has been granted to others as a matter of right and denied to him.


4
The trial court did not err in dismissing the application and the judgment is affirmed.